                      IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF ALASKA
  KLOOSTERBOER INTERNATIONAL                  )
  FORWARDING LLC and ALASKA                   )
  REEFER MANAGEMENT, LLC                      )
                                               )

                                              ~
                 Plaintiffs,
                                                   Case No.: 3:21-cv-00198-SLG
  V.                                          )
                                              )
  UNITED STATES OF AMERICA, et al.            )
                                              )
                 Defendants.                  )


                    DECLARATION OF MICHAEL HEBERT

       I, Michael Hebert, declare the following to be based on my personal knowledge,

information acquired by me in the course of performing my official duties, information

contained in the records of U.S. Customs and Border Protection ("CBP"), and information

supplied to me by current CBP employees:

   1. I am employed by CBP as a Supervisory Customs and Border Protection Officer and

       have been employed by CBP for 23 years. Over that time I have served as a Customs

       and Border Protection Officer and Supervisory Customs and Border Protection Officer.

       I have been a Supervisory Customs and Border Protection Officer for 17 years, 11 of

       which I served as the Port Director for CBP's port of entry at Morgan City, Louisiana.

   2. I currently am assigned to the Jones Act Division of Enforcement (JADE), within the

       Office of Field Operations, located in New Orleans, Louisiana. I am the Chief of

       JADE and lead and direct its activities, in accordance with CBP's mission to enforce

       the Jones Act and the direction provided by my superiors. JADE's mission is, in part,

       to provide information and guidance to CBP and industry stakeholders to ensure

       uniformity in coastwise trade enforcement and compliance, to advocate for

                                                                                          I



       Case 3:21-cv-00198-SLG Document 39 Filed 09/10/21 Page 1 of 7
   enforcement of coastwise trade laws, and to assist ports with any issues involving

   coastwise trade to include allegations and investigatory procedures. JADE monitors

   incoming allegations of violations of the coastwise laws and works with the CBP

   ports of entry to evaluate such allegations.

3. As part of the duties described above, and over my career with CBP working with

   industry and intergovernmental partners, I have worked extensively with entry

   documentation and bills of lading associated with the entry of merchandise to the

   United States through CBP ports of entry. In addition, I have developed substantial

   knowledge and familiarity with the Jones Act and various transportation methods and

   routes used in a variety of industries. Much of the information I evaluate comes from

   open sources available on the internet, from allegations presented to CBP by private

   parties that often are persons and companies or their representatives within a

   particular industry, from CBP sources such as import/entry and vessel entry data, and

   from intergovernmental partners' information and data.

4. I am familiar with the situation involving the Jones Act penalties issued in August

   2021 to a variety of entities regarding the transportation of frozen seafood from Dutch

   Harbor, Alaska, to Bayside, New Brunswick, Canada, and then through the CBP port

   of entry at Calais, Maine. In April 2017, JADE received an allegation about potential

   violation of the Jones Act and began evaluating the matter. A copy of the written

   allegation, redacted, is attached hereto as Exhibit A. CBP obtained permission to

   disclose this redacted document from the attorney who wrote it. In that letter, the

   complainant asserts the purported violators' non-compliance with the "Third Proviso"

   of the Jones Act. The issue raised by the letter is that the tariff filing with the Surface


                                                                                            2




   Case 3:21-cv-00198-SLG Document 39 Filed 09/10/21 Page 2 of 7
     Transportation Board (STB) is inadequate because it has no expiration date, is outdated

     with regard to rates quoted therein, does not expressly encompass the identified

     violators or their movements of merchandise, and fails to describe the rail route or

     routes used. Based upon the allegations presented, JADE began an internal evaluation

     of the matter.

5.   CBP had knowledge of the transportation route as it existed in the late 1990s and

     early-to-mid 2000s, based upon requests for administrative rulings and CBP rulings

     issued in response thereto, and subsequent litigation in the Horizon case in the District

     Court for the District of Columbia, regarding those rulings. During the course of my

     inquiry into the allegation, I obtained video clips from the internet showing the

     Plaintiffs' current operation and rail movement that occurs in Bayside, Canada.

     Because the current rail operation is drastically different from that of which CBP was

     aware previously by virtue of a number of U.S. Customs Service or CBP

     administrative rulings, I began a more extensive internal evaluation.

6. Attached as Exhibit Bare screen captures that JADE obtained from the internet

     showing images of the rail, where a rail car mover is used to move a set of rail cars

     loaded with a tractor-trailer along the rail, and comments made in chat boxes

     associated with social media posts of the rail operation. JADE also obtained videos

     from open sources showing this operation. One video from 2017 was identified by

     JADE on October 16, 2017, on Kloosterboer Bayside's Facebook page; JADE

     downloaded the video file, and that is attached as Exhibit C (filed conventionally

     herewith). JADE determined that the video file was removed from Kloosterboer

     Bayside's Facebook page at some point between August 26 and 27, 2021. On August


                                                                                             3



     Case 3:21-cv-00198-SLG Document 39 Filed 09/10/21 Page 3 of 7
   27, 2021, another video file from 2015 was obtained by JADE from a Facebook page;

   JADE downloaded the video file, and that is attached as Exhibit D (filed

   conventionally herewith). As Plaintiffs indicate in their current pleadings, the rail is a

   straight line of approximately 100 feet in length, the rail cars are moved to one end and

   then back to where they started, and the track itself is fully contained within the

   Bayside facility.

7. To understand the rail movements involved as considered in previous U.S.

   Customs Service or CBP administrative rulings, I reviewed the ruling letters cited

   by Plaintiffs in their motion for a temporary restraining order that contained facts

   about the rail movements. I reviewed: HQ 111987 (December 2, 1991); HQ

   112085; HQ 113365 (March 10, 1995); HQ 114407 (July 23, 1998); HQ 115124

   (August 11, 2000); and HQ 115446 (August 9, 2001).

8. The past operations of the rail by the entities transporting frozen seafood from

   Dutch Harbor to Bayside, Canada, as discerned from facts stated in U.S. Customs

   Service administrative rulings (hereinafter referred to as "CBP rulings"), involved

   movements over rail lines operated by the New Brunswick Southern Railway

   Company (NBSR), and sometimes in conjunction with Canadian Pacific Railway,

   in and between the rail terminals of Saint John, McAdam, and Saint Stephen, each

   of which are in New Brunswick, Canada. As described in the CBP rulings, the

   frozen seafood product would be trucked to those locations because the railways

   did not connect directly to the Bayside facility. Once placed upon the railway at

   one of these locations, the train would carry the frozen seafood to another rail

   terminal where it would be offloaded and then again transported to the United


                                                                                          4




   Case 3:21-cv-00198-SLG Document 39 Filed 09/10/21 Page 4 of 7
   States by truck. Accordingly, depending on which Canadian rail terminals the

   particular shipment was moving between, the rough approximate distance (using

   "Google maps") between Saint John and McAdam is 91 miles; and between

   McAdam and Saint Stephen is 34 miles. Thus, under the past operations of which

   CBP was aware, the rail movement occurred under the control of either NBSR or

   NBSR in conjunction with Canadian Pacific Railway and involved rail movements

   of approximately 34 to 91 miles or more.

9. Some of the rulings I reviewed involved movements on the U.S. and Canadian

   west coasts, also discussing the use of the "Third Proviso." In those rulings, the

   Canadian rail portion of the transportation was significant in length. For example,

   in HQ 111987 and HQ 113365, the transportation of ore was done by non-

   coastwise qualified vessel from Hawke Inlet, Alaska, to Vancouver, British

   Columbia. The ore was then transported over Canadian rail from Vancouver,

   British Columbia, to Montana. The exact distance of the rail movement is not

   stated in the ruling letters, but the minimum distance (using "Google maps") from

   Vancouver to the Montana border is approximately 470 miles; by rail it likely is a

   greater distance. In HQ 112085, the ruling involved frozen seafood transported by

   non-coastwise qualified vessel from Dutch Harbor to Vancouver, British

   Columbia, and from there by Canadian rail to the United States (the exact location

   is not stated in the ruling). Assuming entry to the closest U.S. port of entry in

   Blaine, Washington, the Canadian rail line movement (again estimating using

   "Google maps") was probably a minimum of 16 miles and up to 40 or more miles.

10. When trucks (tractor-trailers) enter the United States from Canada, certain


                                                                                         5



   Case 3:21-cv-00198-SLG Document 39 Filed 09/10/21 Page 5 of 7
   papeiwork is presented to CBP. Included in this papeiwork is a bill of lading,

   which describes the merchandise being carried, where it is coming from, and the

   various parties involved in the transportation. Bills of lading are commercial

   documents (not CBP forms) that should be included in all shipments. An example

   of a bill oflading is seen at Plaintiffs' filing docket 8, Exhibit 2, page 1. This bill

   oflading lists the "routing" of the shipment which takes place after it is unladen

   from the cargo vessel. This example indicates that the shipment moves from

   "Kloosterboer Bayside to Bayside Canadian Railway North," then from "Bayside

   Canadian Rail to Bayside Canadian Railway South," then from "Bayside Canadian

   Rail" to "New Bedford, MA." In fact, the shipment does not go from the Bayside

   Canadian Rail to New Bedford, Massachusetts, but rather, the final transportation

   to New Bedford is done by the tractor-trailer, in this example, operated by John

   Cook trucking. As is evident from this document, there is no detailed description

   of the rail in use. The bill of lading, however, does not provide factual details

   about the nature of the railway in use. CBP does not expect it to, because that is

   not the purpose of the document. CBP utilizes the bill of lading to know what

   merchandise is in the shipment, the quantity of the merchandise in the shipment,

   the entities involved in the transportation of the shipment, from where the

   shipment and merchandise originated, and to where and to whom the shipment is

   to be delivered. CBP does not use a bill of lading for the purpose of understanding

   the detailed facts about the rail being used.

11. If there was a situation involving facts not identical to that considered by a prior

   CBP ruling, a party should request an administrative ruling from CBP. It is a


                                                                                             6



   Case 3:21-cv-00198-SLG Document 39 Filed 09/10/21 Page 6 of 7
        common practice in the industry to request a prospective ruling from CBP. If

        making such a request, the detailed facts of the situation must be given by the

        company to CBP to permit CBP to fully evaluate the matter. This process is set

        forth in CBP regulations (19 C.F.R. Part 177) and CBP's Informed Compliance

        Publication for the Joi:ies Act, accessible on CBP's public website at CBP.gov

        (https://www.cbp.gov/sites/default/files/assets/documents/2020-0ct/Jones-Act-

        Informed-Compliance-Publication-September-2020.pdf).

This declaration comprises 7 pages, including this one. Pursuant to 28 U.S.C. § 1746, I

declare under penalty of perjury that the foregoing is true and correct to the best of my

knowledge.



                                         Executed on this 10th day of September, 2021.




                                                                                            7



       Case 3:21-cv-00198-SLG Document 39 Filed 09/10/21 Page 7 of 7
